UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1905



In re:   DAVID HILL,


                Petitioner.




    On Petition for Writ of Mandamus.        (1:01-cr-00191-CMH-1)


Submitted:   December 20, 2011              Decided:   December 22, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Hill, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Hill petitions for a writ of mandamus seeking an

order directing the district court to dismiss his 2001 criminal

indictment    because    of     purported     violations    of   the   Interstate

Agreement    on     Detainers    Act.     We    conclude    that   Hill      is   not

entitled to mandamus relief.

            Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.              Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d
509,   516-17     (4th   Cir.    2003).        Further,    mandamus    relief     is

available only when the petitioner has a clear right to the

relief sought.        In re First Fed. Sav. & Loan Ass’n, 860 F.2d
135, 138 (4th Cir. 1988).          Finally, mandamus may not be used as

a substitute for appeal.          In re Lockheed Martin Corp., 503 F.3d
351, 353 (4th Cir. 2007).

            The relief sought by Hill is not available by way of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                        We

dispense     with    oral     argument    because    the     facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 PETITION DENIED



                                          2